UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6750


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN PEREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00124-REP-1)


Submitted:   July 25, 2013                    Decided: July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


Edwin Perez, Appellant Pro Se. Norval George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edwin Perez appeals the district court’s order denying

his   motion       seeking    a    reduction     of   sentence       under   18    U.S.C.

§ 3582(c)(2)        (2006).        This     court     reviews    the     denial        of   a

§ 3582(c)(2) motion for abuse of discretion.                         United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).                             A district court

abuses its discretion if it relies on an erroneous factual or

legal premise.        DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323 (4th

Cir. 2008).

              Pursuant to § 3582(c)(2), a district court may modify

the term of imprisonment “of a defendant who has been sentenced

. . . based on a sentencing range that has subsequently been

lowered       by    the   Sentencing        Commission,”        if     the   Guidelines

amendment is retroactively applicable. 18 U.S.C. § 3582(c)(2).

Nevertheless, whether to reduce the defendant’s sentence lies

within the discretion of the district court:                         “The court is not

required      to    reduce     a   defendant’s        sentence,       even   where       the

current sentence is above the amended guidelines range.”                           United

States v. Stewart, 595 F.3d 197, 200 (4th Cir. 2010).

              In determining whether to grant such a reduction, the

district court must consider the sentencing factors listed in 18

U.S.C.    §    3553(a)       (2006)   and    the      policy    statements        of     the

Sentencing Commission.              18 U.S.C. 3582(c)(2); U.S. Sentencing

Guideline Manual § 1B1.10, cmt. n.1(B)(i).                     Included among these

                                             2
factors    is    the        need   to    protect      the    public.         See       18    U.S.C.

§ 3553(a)(2)(C);            USSG    §    1B1.10      cmt.    n.1(B)(ii).           A     district

court     may        also     “consider         post-sentencing        conduct              of   the

defendant that occurred after imposition of the original term of

imprisonment”          in     determining          whether     to    grant         a    sentence

reduction.       USSG § 1B1.10 cmt. n.1(B)(iii).

            Our        review       of    the     record     convinces        us       that      the

district court did not abuse its discretion in denying Perez, on

the basis of public safety and to promote respect for the law, a

reduction       of    sentence.           Accordingly,       we     affirm    the        district

court’s order.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this       court    and       argument     would    not    aid   the         decisional

process.

                                                                                         AFFIRMED




                                                 3